Name: Council Regulation (EC) No 2113/96 of 25 October 1996 laying down certain conservation and control measures applicable to fishing activities in the Antarctic
 Type: Regulation
 Subject Matter: fisheries;  information and information processing
 Date Published: nan

 5. 11 . 96 EN Official Journal of the European Communities No L 283/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2113/96 of 25 October 1996 laying down certain conservation and control measures applicable to fishing activities in the Antarctic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 , Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), referred to as 'CCAMLR , established by the Conven ­ tion , adopted on the recommendation of its Scien ­ tific Committee, certain conservation measures applicable, in particular, to fish stocks occurring in the waters off South Georgia; (5) Whereas Council Regulation (EEC) No 2245/85 of 2 August 1985, laying down certain technical measures for the conservation of fish stocks in the Antarctic (6) has implemented these conservation measures and has been subject to annual modifica ­ tions which have affected the clarity of the legisla ­ tion ; (6) Whereas it is therefore necessary to replace Regula ­ tion No 2245/85 with a new regulation reflecting CCAMLR conservation measures currently in force; (7) Whereas the members of CCAMLR stated that they intended to apply the latest conservation measures, adopted on 4 November 1995, on a provisional basis , without waiting for them to become binding, in view of the fact that some of the conservation measures relate to fishing seasons which commenced on or after 1 July 1995; (8 ) Whereas the European Community, as a Contracting Party to CCAMLR, is bound to ensure that the measures adopted by CCAMLR are applied to Community fishermen with effect from relevant dates; (9) Whereas it is necessary to provide for a mechanism allowing the Commission to implement further conservation measures adopted by CCAMLR on a proposal from the Commission using a simplified procedure; ( 10) Recognizing the world importance of the Antarctic as an environmentally sensitive area, largely un ­ touched by human activity, ( 1 ) Whereas pursuant to Article 4 of Council Regulation (EEC) No 3760/92 of 20 December 1992 esta ­ blishing a Community system for fisheries and aqua ­ culture (3), the Council may determine certain condi ­ tions for access by Community fishing vessels to waters and resources; (2) Whereas Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy (4), applies to all fishing activities and to all associated activities carried out within the territory and within the mari ­ time waters subject to sovereignty or jurisdiction of the Member States, and to all activities of Com ­ munity fishing vessels which operate in the waters of non-member countries and on the high seas, without prejudice to the special provisions contained in fisheries agreements concluded between the Community and third countries, or in international conventions to which the Community is a party; (3) Whereas the Convention on the Conservation of Antarctic Marine Living Resources, hereinafter called 'the Convention', was approved by Decision 81 /691 /EEC (*) whereas it entered into force for the Community on 21 May 1982; (4) Whereas the Commission on the Conservation of Antarctic Marine Living Resources, hereinafter (') OJ No C 8 , 13 . 1 . 1996, p. 5 and OJ No C 156, 31 . 5 . 1996, p. 10 . (2) OJ No C 198 , 8 . 7. 1996, p. 111 . (3) OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . (4) OJ No L 261 , 20 . 10 . 1993, p. 1 . 5) OJ No L 252, 5 . 9 . 1981 , p. 26. (6) OJ No L 210, 7 . 8 . 1985, p. 2. Regulation as last amended by Regulation (EEC) No 1210/96 (OJ No L 123, 19 . 5 . 1993, p. 0 ­ No L 283/2 EN Official Journal of the European Communities 5. 11 . 96 HAS ADOPTED THIS REGULATION: inform the Member State of its findings . The Member State may issue the special fishing permit on receipt of the findings of the Commission or 10 working days after notification . The Commission shall notify CCAMLR accordingly, at the latest three months in advance of the start date for the fishery. Article 1 Article 4 1 . This Regulation applies to Community fishing vessels who take and retain on board fish from marine living resources of the area south of 60 0 South latitude and of the area between that latitude and the Antarctic convergence which forms part of the Antarctic marine ecosystem with the exception of those resources occurring within waters subject to such coastal State jurisdiction as may exist in accordance with international law. 2. This Regulation shall be without prejudice to the provisions of the Convention and shall operate in furthe ­ rance of these objectives and principles and the provisions of the Final Act of the Conference at which it was adopted. 3 . The Antarctic convergence referred to in paragraph 1 is deemed to be a line joining the following points along parallels of latitude and meridians of longitude : 50 0 S, 0 °-50 0 S, 30 0 E-45 0 S, 30 0 E-45 0 S, 80 0 E ­ 55 ° S, 80 ° E-55 0 S, 150 °E-60 °S, 150 °E-60 °S, 50 0 W-50 0 S, 50 °W-50 ° S, 0 ° . 1 . Directed fishing of Notothenia rossii in FAO Antarctic sub-area 48.1 in the Peninsula area, in FAO Antarctic sub-area 48.2 around the South Orkneys and in FAO Antarctic sub-area 48.3 around South Georgia is prohibited. 2. Directed fishing of finfish in FAO Antarctic sub ­ areas 48.1 and 48.2 except for scientific research purposes, . is prohibited. 3 . Directed fishing of Gobionotothen gibberifrons, Chaenocephalus aceratus, Pseudochaenichthys georgia ­ nus, Lepidonotothen squamifrons and Patagonotothen guntheri, in FAO Antarctic sub-area 48.3 is prohibited until 2 November 1 996. Article 5 Article 2 1 . Only those vessels named in the list mentioned in paragraph 2 shall have the right to carry out fishing acti ­ vities in the area defined in Article 1 . 2 . Member States shall notify to the Commission the list of vessels flying their flag and registered within the Community which wish to carry out fishing activities in the area defined in Article 1 , 20 days after this Regulation has entered into force , and afterwards at least 30 days in advance of the beginning of these activities . 3 . This list, transmitted to the Commission, shall mention the internal number fleet register in accordance with Article 1 of Commission Regulation (EC) No 109/94 of 19 January 1994 concerning the fishing vessel register of the Community ('). 1 . The total allowable catch (TAC) of Euphausia superba in any fishing season is fixed at: (a) 1,5 million tonnes in FAO Antarctic area 48 ; (b) 450 000 tonnes in FAO Antarctic division 58.4.2. A fishing season is defined as beginning on 1 July and finishing on 30 June of the following year. 2 . The TAC of Dissostichus eleginoides is fixed at : (a) 4 000 tonnes, in FAO Antarctic sub-area 48.3 from 1 March to 31 August 1996; (b) 28 tonnes in the FAO Antarctic sub-area 48.4 from 1 March to 31 August 1996 or until the TAC specified in (a) is reached; (c) 297 tonnes, in FAO Antarctic division 58.5.2 from 4 November 1995 to 30 June 1996 . 3 . The TAC of Champsocephalus gunnari is fixed at: (a) 311 tonnes in FAO Antarctic division 58.5.2 from 4 November 1995 to 30 June 1996; (b) 1 000 tonnes in FAO Antarctic sub-area 48.3 from 4 November 1995 to 31 March 1996. Directed fishery for Champsocephalus gunnari in FAO Antarctic sub-area 48.3 and in the Shag Rocks region will be closed, if the by-catch of any species named in para ­ graph 6 (i) exceeds the fixed limits . Article 3 A Member State shall notify the Commission of the intention of a fishing vessel to carry on crab fishery in FAO Antarctic sub-area 48.3 . This notification shall be given four months in advance of the start date for the fishery. The Commission shall examine the notification, check whether it complies with applicable rules and (') OJ No L 19, 22. 1 . 1994, p . 5 . 5 . 11 . 96 EN Official Journal of the European Communities No L 283/3  715 tonnes on Lena Bank and 435 tonnes on Ob Bank. 8 . Catches of any of the above species taken by a Community vessel for scientific fisheries research purposes will be considered as part of the catch limita ­ tions in force for each species taken , as described in para ­ graphs 1 to 7 . Article 6 1 . The fishery of Dissostichus eleginoides in Antarctic division 58.5.2 is prohibited except if undertaken by trawling. 2. For crab fishing as defined in Article 5 (4), only crab pots (traps) are authorized. This fishery shall be limited to sexually mature male crabs; all female and undersized male crabs shall be released. In the case of Paralomis spinosissima and P. formosa, males with a minimum carapace with of 102 mm and 90 mm respectively, may be retained on board. Crab processed at sea shall be frozen as crab sections (minimum size of crabs can be determined using crab sections). 3 . The fishery of Dissostichus eleginoides in FAO Antarctic sub-areas 48.3 and 48.4 is prohibited except if undertaken by longlines. 4 . The fishery of Chamsocephalus gunnari in FAO Antarctic sub-area 48.3 is prohibited if undertaken by bottom trawls . If in the course of the directed fishery for Champsoce ­ phalus gunnari, the by-catch of any one haul of any of the species named in paragraph 6 (i) below exceeds 5 % , the fishing vessel shall move to another fishing location not closer than five nautical miles distant. This fishing vessel shall not fish within five nautical miles of the loca ­ tion in which the by-catch exceeded 5 % for a period of five days. 4 . The TAC of crab, Paralomis spp . (order Decapoda, suborder Reptantia), is fixed at:  1 600 tonnes in FAO Antarctic sub-area 48.3 from 4 November 1995 to 2 November 1996 . 5 . The TAC of Electrona carlsbergi is fixed at :  109 000 tonnes in FAO Antarctic sub-area 48.3 from 4 November 1995 to 2 November 1996, of which a maximum of 14 500 tonnes in the Shag Rocks region , defined as the area bounded by 52 0 30 ' S-40 0 W, 52 ° 30 ' S-44 0 W, 54 0 30 ' S-40 0 W and 54 0 30 ' S ­ 44 ° W. Directed fishery for Electrona carlsbergi in FAO Antarctic sub-area 48.3 and in the Shag Rocks region will be closed, if the by-catch of any species named in para ­ graph 6 (i) exceeds the fixed limits. If, in the course of the directed fishery for Electrona carl ­ sbergi, the by-catch of any one haul of any of the species named in paragraph 6 (i) below exceeds 5 %, the fishing vessels shall move to another fishing location not closer than 5 nautical miles distant. The fishing vessel shall not fish within five nautical miles of the location in which the by-catch exceeded 5 % , for a period of at least five days . 6 . (i) In the course of fishing in FAO Antarctic sub-area 48.3 , by-catches of Gobionotothen gibberrifrons shall be limited to 1 470 tonnes; by-catches of Chaenocephalus aceratus shall be limited to 2 200 tonnes; and the by-catch of Pseudochaenichthys georgianus, Notothenia rossii and Lepidonotothen squamifrons shall be limited to 300 tonnes for each of these three species . (ii) If in the course of a directed fishing for Dissosti ­ chus eleginoides or Champsocephalus gunnari in FAO Antarctic division 58.5.2, the by-catch in any haul of any of the species Lepidonotothen suqami ­ frons, Notothenia rossii, Channichthys rhinoce ­ ratus or Bathyrajja spp . exceeds 5 %, the fishing vessels shall move to another fishing location not closer than five nautical miles distant . The fishing vessel shall not fish within five nautical miles of the location in which the by-catch exceeded 5 % , for a period of at least five days . 7 . The TAC of Lepidonotothen squamifrons in the two-year period from 5 November 1994 to 2 November 1996 in FAO Antarctic division 58.4.4 (Ob and Lena Banks) is fixed at: Article 7 Community vessels shall be subject to three different catch and reporting systems : 1 . For the purposes of the monthly Catch and Effort Reporting System, the reporting period is defined as a calendar month . 2. For the purposes of the 10-day Catch and Effort Reporting System, the calendar month is divided into three reporting periods; designated by the letters A, B, C and running from day 1 to day 10 , day 1 1 to day 20 , day 21 to the last day of the month respectively. 3 . For the purposes of reporting the catches under the five-day Catch and Effort Reporting System, each calendar month is divided into six reporting periods, designated by the letters A, B, C, D, E and F and running from day 1 to day 5, day 6 to day 10 , day 11 to day 15, day 16 to day 20 , day 21 to day 25 and day 26 to the last day of the respective month . Article 8 1 . The five-day Catch and Effort Reporting System applies to: No L 283/4 I EN Official Journal of the European Communities 5. 11 . 96  the total catches of the species concerned ,  the total days and hours fished,  the retained catch of all species and by-catch species during that reporting period,  in the case of longline fisheries, the number of hooks . Article 11  the fisheries of Dissostichus eleginoides in FAO Antarctic sub-area 48.3 and 48.4 beginning on 1 March 1996,  the fishery of Chamsocephalus gunnari in FAO Antarctic sub-area 48.3,  the fishery of Lepidonotothen squamifrons in FAO Antarctic division 58.4.4. 2 . The 10-day Catch and Effort report system applies to :  the fishery crab, Paralomis spp . (order Decapoda, suborder reptantia) in FAO Antarctic sub-area 48.3 . Data on catches taken between 31 July and 25 August 1996 shall be reported to the Commission by 25 September 1996,  the fisheries of Champsocephalus gunnari and Dissos ­ tichus eleginoides and other deep-water species in FAO Antarctic division 58.5.2 . 3 . The monthly Catch Reporting system applies to:  the fishery of Electrona carlsbergi in FAO Antarctic sub-area 48.3,  the fishery of Euphausia superba in FAO Antarctic area 48 and FAO Antarctic division 58.4.2. 4 . The Catch and Effort Reporting Systems shall apply to all species fished for scientific research purposes, whenever the catch within a specific period exceeds 5 tonnes . 1 . Member States shall notify to the Commission the total catches, broken down by vessels, which were made by fishing vessels flying its flag and registered in the Community, in the period between 1 July 1995 and the end of the first month following the month in which the Regulation enters into force . This notification shall be made within 10 days of the end of this period . 2. All vessels fishing for crab (Paralomis spp.) in FAO Antarctic sub-area 48.3 and FAO Antarctic Division 58.4.2 shall report the following data to the Commission by 25 August 1996 for crabs caught prior to 31 July 1996 :  the location , date, depth , the number and spacing of pots and soak time, and catch (number and weight) of commercially sized crabs (reported on as fine a scale as possible, but no longer than 0,5 ° latitude and 1 0 longitude) for each 10-day period,  the species, size and sex of a representative sample of crab sampled according to the procedure set out in Annex 1 (between 35 and 50 crabs shall be sampled every day from the line hauled just prior to noon) and by-catch caught in traps; and  other relevant data, as possible, according to the re ­ quirements set out in Annex 1 . Article 9 1 . Masters of Community fishing vessels shall submit a catch and effort report to the competent authorities of the flag Member State, at the latest one day after the end of the relevant reporting period. 2. Member States shall notify the Commission, at the latest, within three days of each reporting period, the catch and effort report transmitted by each fishing vessel flying their flag and registered in the Community. Each catch and effort report shall specify the reporting period concerned . 3 . The Commission shall notify to CCAMLR, at the latest within five days after the end of each reporting period, the catch and effort reports received in accordance with paragraph 2. Article 12 Article 10 1 . Community vessels fishing Dissostichus eleginoides and Electrona carlsbergi operating in FAO Antarctic sub-area 48.3 and 48.4 and vessels fishing in 48.3 in the 1995/ 1996 fishing season shall notify to the competent authority of the Member State whose flag they fly not later than the 15th of each month , following the month of fishing, an Effort and Biological Data Reporting System report. 2 . Pursuant to this notification, Member States shall transmit this information to the Commission at the end of each month . The Commission shall immediately transmit these data to CCAMLR. The Catch and Effort Reporting System shall contain the following information , pertaining to the preceding period:  the name and the external identification mark of the vessel in question, 5. 11 . 96 EN Official Journal of the European Communities No L 283/5 intervals of 1 mm and shall be indicated at regular intervals. B. Use of the gauge (a) The net shall be stretched in the direction of the long diagonal of the meshes . (b) A gauge as described in point A shall be inserted by its narrowest extremity into the mesh opening in a direction perpendicular to the plane of the net. (c) The gauge shall be inserted into the mesh opening, either manually or using a weight or dynamometer, until it is stopped at the tapering edges by the resistance of the mesh . 3 . The information contained in the Effort and Bio ­ logical Data Reporting System report shall include the following:  the haul-by-haul data required to complete the CCAMLR fine-scale catch and effort data form for longline fisheries (form C2 latest version for Dissosti ­ chus eleginoides and Electrona carlsbergi and form CI for Chamsocephalus gunnari). These data shall include the numbers of seabirds or marine mammals of each species caught and killed,  a representative sample on length composition mea ­ surements from the fishery (form B2, latest version). Length measurements of fish should be of total length to the nearest centimetre below and, representative samples of the length composition should be taken from a single fishing ground. In the event that a vessel moves from a fishing ground to another during the course of a month, then separate length compositions be submitted for each fishing ground. C. Selection of meshes to be measured Article 13 (a) Meshes to be measured shall form a series of 20 consecutive meshes running in the direction of the long axis of the net. (b) Meshes less than 50 cm from lacings, ropes or codline shall not be measured. This distance shall be measured perpendicular to the lacings, ropes or codline with the net stretched in the direction of that measurement. Nor shall any mesh be measured which has been mended or broken or has attachments to the net fixed at that mesh . (c) By way of derogation from (a), the meshes to be measured need not be consecutive if the condi ­ tions set out in (b) apply. (d) Nets shall be measured only when wet and unfrozen . Following notification from CCAMLR to the Commission concerning the exhaustion of the TAC of a stock or a group of stocks fixed in Article 5, or after the expiration of the fishing season set out in Article 5, it shall be pro ­ hibited for any Community fishing vessel to fish for that stock or group of stocks, to retain on board, to tranship or to land fish taken after that date . Article 14 D. Measurements of each mesh1 . No trawl , Danish seine or similar net, any part of which is composed of meshes of a size smaller than those laid down in Annex III , shall be used when engaging in directed fishery for the species or groups of species Noto ­ thenia rossii, Dissostichus eleginoides, Gobionotothen gibberifrons, Notothenia kempi, Lepidonotothen squami ­ frons and Champsocephalus gunnari. It is prohibited to use any means or device which would obstruct or di ­ minish the size of the meshes . 2 . For the nets referred to in paragraph 1 , the minimum mesh size provided for in Annex III shall be determined in accordance with the following rules: The size of each mesh shall be the width of the gauge at the point where the gauge is stopped when it is used in accordance with point B. E. Determination of the mesh size of the net The mesh size of the net shall be the arithmetical mean, in millimetres, of the measurements of the total number of meshes selected and measured as provided for in points C and D, the arithmetical mean being rounded off to the nearest millimetre . The total number of meshes to be measured is speci ­ fied in point F.A. Description of gauges F. Sequence of inspection procedure(a) The gauges to be used for determined mesh size shall be 2 mm thick, flat, of durable material and capable of retaining their shape . They shall have either a series of parallel-edged sides connected by intermediate tapering edges with a taper of one to eight on each side, or only tapering edges with the taper specified above . They shall have a hole at the narrowest extremity. (b) Each gauge shall be inscribed on its face with the width in millimetres both of the parallel-sided section , if any, and of the tapering section . In the case of the latter, the width shall be inscribed at (a) The inspector shall measure one series of 20 meshes, selected in accordance with point C, inserting the gauge manually without using a weight or dynamometer. The mesh size of the net shall then be determined in accordance with point E. If the calculation of the mesh size shows that the mesh size does not appear to comply with the rules in force, two additional series of 20 meshes selected in accordance with point C shall be measured . No L 283/6 EN Official Journal of the European Communities 5 . 11 . 96 The mesh size shall then be recalculated in ac ­ cordance with point E, taking into account the 60 meshes already measured . Without prejudice to (b), this shall be the mesh size of the net . (b) If the master of the vessel contests the mesh size determined in accordance with (a), such measure ­ ment shall not be considered for the determina ­ tion of the mesh size and the net shall be re ­ measured . A weight or dynamometer attached to the gauge shall be used for the purposes of remea ­ surement. The choice of weight or dynamometer shall be left to the discretion of the inspector. The weight shall be fixed (using a hook) to the hole in the narrowest extremity of the gauge . The dyna ­ mometer may either be fixed to the hole in the narrowest extremity of the gauge or be applied at the widest extremity of the gauge . The accuracy of the weight or dynamometer shall be certified by the appropriate national authority. For nets of a mesh size of 35 mm or less as deter ­ mined in accordance with (a) above, a force of 19,61 newton (equivalent to a mass of two kilo ­ grams) shall be applied and a force of 49,03 newton (equivalent to a mass of five kilgorams), shall be applied for other nets . For the purposes of determining the mesh size in accordance with point E above (when a weight or dynamometer is used), only one series of 20 meshes shall be measured, wherever a weight of dynamometer is used. 3 . The measures applicable to reduce the incidental mortality of searbirds during longline fisheries are set out in Annex IV. 2. The exercise of a new fishery in the convention area shall be prohibited unless authorized in accordance with paragraph 6. 3 . Any operator of a Community vessel who intends to develop a new fishery in the convention area shall inform the competent authorities of the Member State whose flag the vessel flies of that intention and shall submit to those authorities the information defined in paragraph 4 to the best of his ability. 4 . A Member State who has been informed of the intention to develop a new fishery in the convention area shall notify the Commission without delay and not later than four months in advance of the annual meeting of CCAMLR. The notification shall be accompanied by as much of the following information as the Member State is able to provide : (a) the nature of the proposed fishery including target species, methods of fishing, proposed region and any minimum level of catches that would be required to develop a viable fishery; (b) biological information from comprehensive research ­ survey cruises, such as distribution, abundance, demo ­ graphic data and information on stock identity; (c) details of dependent and associated species and the likelihood of them being affected by the proposed fishery; (d) information from other fisheries in the region or similar fisheries elsewhere that may assist in the valua ­ tion of potential yield . 5 . The Commission shall forward to CCAMLR for consideration the information provided in accordance with paragraph 4, together with any other relevant infor ­ mation it has at its disposal . 6 . As soon as CCAMLR has taken a decision, the new fishery shall be authorized :  by the Commission, in case CCAMLR has not adopted any conservation measures with regard to the new fishery, or,  by the Council , acting by a qualified majority on a proposal from the Commisson, in all other cases . Article 15 1 . For the purposes of this Article a new fishery is a fishery on a species using a particular fishing method in an FAO Antarctic sub-area, except for FAO Antarctic sub-areas 58.6, 58.7 and FAO Antarctic division 58.5.1 , for which : (a) any information on distribution abundance, demo ­ graphy, potential yield and stock identity from comprehensive research/surveys or exploratory fishing have never been submitted to CCAMLR, or (b) any catch and effort data have never been submitted to CCAMLR, or (c) any catch and effort data from the two most recent seasons in which fishing occurred have never been submitted to CCAMLR. Article 16 An explanatory fishery is defined as a fishery that was previously classified as a new fishery, as defined in Article 15. An explanatory fishery shall continue to be classified as such until sufficient information is available : 5 . 11 . 96 EN Official Journal of the European Communities No L 283/7 the results of the research shall be provided to CCAMLR, with a copy to the Commission within 12 months . Article 18 (a) to evaluate the distribution, abundance and demo ­ graphy of the targeted species, leading to an estimate of the fishery's potential yield; (b) to review the fishery's potential impacts on dependent and related species; and (c) to allow the Scientific Committee set up by the Convention to formulate and provide advice on appro ­ priate harvest catch levels, as well as effort levels and fishing gear where appropriate . The information to be submitted for an exploratory fishery is set out in Annex V. Annex II fixes the rules for the experimental harvest regime for the crab fishery in FAO Antarctic sub-area 48.3 for the seasons 1995/ 1996 to 1997/ 1998 , and the authorized fishing areas. Article 19 Article 1 7 Community fishing vessels shall have at least one CCAMLR designated scientific observer on board when the said vessels are engaged in a fishery for:  Lepidonotothen squamifrons, in FAO Antarctic sub ­ area 58.4.4 from 5 November 1995 to 2 November 1996,  Dissostichus eleginoides in FAO sub-area 48.3 and 48.4 from 1 March to 31 August 1996,  Champsocephalus gunnari in FAO sub-area 48.3 from 4 November 1995 to 31 March 1996 . Any vessel intending to participate in the fishery is required to undertake a scientific survey carried out in accordance with the survey design . The Member State concerned shall transmit a list of proposed trawl survey stations to CCAMLR with a copy to the Commission at least one month before the start of the survey. 1 . Member States whose vessels intend to conduct scientific fisheries research when the estimated catch is expected to be less than 50 tonnes, shall submit directly to CCAMLR with a copy to the Commission the follow ­ ing data:  name and external identification mark of vessel ,  division and sub-area in which research is to be carried out,  estimated dates of entering and leaving the conven ­ tion area, Article 20  purpose of research ,  fishing equipment likely to be used . The use by fishing vessels of plastic packaging bands to secure bait boxes shall be prohibited in the 1996/ 1997 season . The use of packaging bands for other purposes on fishing vessels which do not use on-board incinerators shall be prohibited in the 1996/ 1997 season . Article 21 The changes to this Regulation necessary to implement the recommendations adopted by CCAMLR shall be made by the Council deciding by qualified majority on a proposal by the Commission . 2. Community vessels referred to in paragraph 1 shall be exempted from conservation measures relating to mesh size regulations, prohibition of types of gear, closed areas, fishing seasons and size limits , and reporting system requirements other than those specified in Article 5 (8 ) and Article 8 (4). 3 . Member States whose vessels intend to conduct scientific fisheries research where the estimated total catch is expected to be more than 50 tonnes, shall submit to CCAMLR for review, with copy to the Commission , and at least six months in advance of the planned starting date for research , the research plan using the form provided by CCAMLR. Until the review process is completed by CCAMLR and its decision notified, the planned fishing for research purposes shall not proceed. 4. Member States should report catch and effort data resulting from any scientific fisheries research subject to paragraphs 1 , 2 and 3 to CCAMLR, with a copy to the Commission , according to the haul-by-haul reporting format for research vessels (from C4). A summary of the results shall be provided by the Member State to CCAMLR, with a copy to the Commission , within 180 days of the completion of the research . A full report of Article 22 Regulation (EEC) No 2245/85 is hereby repealed . Article 23 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. No L 283/8 TEN Official Journal of the European Communities 5 . 11 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 October 1996 . For the Council The President E. KENNY 5. 11 . 96 EN Official Journal of the European Communities No L 283/9 ANNEX I DATA REQUIREMENTS ON THE EXPLORATORY CRAB FISHERY IN FAO ANTARCTIC SUB-AREA 48.3 Catch and effort data:  Cruise descriptions:  cruise code, vessel code, permit number, year. r Pot descriptions :  diagrams and other information , including pot shape, dimensions, mesh size, funnel position, aper ­ ture and orientation , number of chambers , presence of an escape port.  Effort descriptions :  date, time, latitude and longitude of start of the set, compass bearing of the set, total number of pots set, spacing of pots on the line, number of pots lost, depth, soak time, bait type .  Catch descriptions :  retained catch in numbers and weight, by catch of all species (see Table 1 ), incremental record number for linking with sample information . Table 1 Species Date requirements Dissostichus eleginoides Numbers and estimated total weight Notothenia rossit Numbers and estimated total weight Other species Estimated total weight Biological data For these data, crabs are to be sampled from the line hauled just prior to noon, by collecting the entire contents of a number of pots spaced at intervals along the line so that between 35 and 50 specimens are represented in the subsample. Cruise descriptions cruise code, vessel code, permit number. Sample description date , position at start of the set, compass of the set, line number. Data species , sex, length of the least 35 individuals , presence/absence of rhizocephalan parasites , record of the destination of the crab (kept, discarded, destroyed), record of the pot number from which the crab comes. No L 283/ 10 EN Official Journal of the European Communities 5. 11 . 96 ANNEX II EXPERIMENTAL HARVEST REGIME FOR THE CRAB FISHERY IN FAO ANTARTIC SUB ­ AREA 48.3 FOR THE 1995/1996 SEASON The following measures apply to all crab fishing within statistical sub-area 48.3 for the 1995/ 1996 fishing season . Every vessel participating in the crab fishery in sub-area 48.3 shall conduct fishing operations in accordance with an experimental fishing regime as outlined below: 1 . The experimental regime shall consist of three phases . Each vessel participating in the fishery shall complete all three phases . Phase 1 shall be conducted during the first season that a vessel participates in the experimental regime. Phases 2 and 3 shall be completed in the next season of fishing. 2. Vessels shall conduct phase 1 of the experimental regime at the start of their first season of participation in the experimental regime . For the purposes of phase 1 , the following conditions shall apply: (i) Phase 1 shall be defined as a vessel 's first 200 000 pot hours of effort at the start of its first fishing season . (ii ) Every vessel conducting phase 1 shall expend its first 200 000 pot hours of effort within a total area delineated by 12 blocks 0,5 ° latitude by 1 0 longitude. For each string, pot hours shall be calculated by taking the total number of pots on the string and multiplying by the soak time (in hours) for that string. Soak time shall be defined for each string as the time between start of setting and start of hauling. (iii) Vessels shall not fish outside the area delineated by the 12 blocks 0,5 ° latitude by 1 ° longitude prior to completing phase 1 . (iv) During phase 1 , vessels shall not expend more than 30 000 pot hours in any single 0,5 ° latitude by 1 0 longitude block. (v) If a vessel returns to port before it has expended 200 000 pot hours in phase 1 , the balance of re ­ maining pot hours shall be expended before the vessel can consider phase 1 to be completed. (vi) After completing 200 000 pot hours of experimental fishing, vessels shall consider phase 1 to be completed and commence fishing in a normal fashion . 3 . Normal fishing operations shall be conducted in accordance with the rules set out in Articles 3 and 5 (4), 6 (2) and 8 (2). 4. For the purposes of implementing normal fishing operations after phase 1 of the experimental regime, the 10-day catch and effort reporting system set out in 7 (2) shall apply. 5 . Vessels shall conduct phase 2 of the experimental regime at the start of their second season of participa ­ tion in the experimental regime. For the purposes of phase 2, the following conditions shall apply: (i ) Every vessel conducting phase 2 shall fish in three small squares measuring approximately 26 square nautical miles in area (the dimensions of these squares shall be 6 ° latitude by 7,5 ° longitude). These squares shall be subdivisions of the blocks delineated in phase 1 of the experimental regime. (ii) The captains of vessels shall determine the location of the three squares that will be fished, but selected squares may not be contiguous and the distance between the boundaries of any two squares must be at least four nautical miles . (iii) Vessels shall fish continuously (except in emergencies or foul weather conditions) within a single square until the average catch per pot has been reduced to 25 % or less of its initial value and then continue fishing for an additional 7 500 pot hours . No more than 50 000 total pot hours shall be expended in each square . For the purposes of phase 2, the initial catch rate for a particular square shall be defined as the average catch per pot calculated from the first five sets made in that square . Soak times for these initial sets shall be at least 24 hours . (iv) Vessels shall finish fishing in one square before starting operations in another square . (v) Vessels shall attempt to distribute effort throughout the entire square and not fish the gear in the same location on every set, the distance between the boundaries of any two squares being at least four nautical miles . (vi) After completing fishing operations in the third square, fishing vessels shall consider phase 2 to be completed and commence fishing in a normal fashion . 5. 11 . 96 EN Official Journal of the European Communities No L 283/ 11 6. For the purposes of implementing normal fishing operations after phase 2 of the experimental regime, the 10-day Catch and Effort Reporting System shall apply. 7. Vessels shall conduct Phase 3 of the experimental regime at the end of their second season of participa ­ tion in the experimental regime . For the purposes of Phase 3, the following conditions shall apply: (i) A vessel shall begin conducting Phase 3 of the experimental regime approximately one week prior to the conclusion of its second fishing season . A vessel 's fishing season shall be conducted if the vessel leaves the fishery voluntarily or if the fishery is closed because the TAC has been attained. (ii) If a master of a Community vessel voluntarily concludes fishing operations, the vessel shall begin implementing Phase 3 approximately one week prior to the conclusion of its fishing operations . (iii) CCAMLR will notify (according to the guidelines set out in 10-day Catch and Effort Report System) all Contracting Parties that are conducting operations in their second experimental fishing season to begin Phase 3 when approximately one week remains before the TAC is attained and the fishery is closed. (iv) To conduct Phase 3, every vessel shall return to the three squares it depleted during Phase 2 of the experimental regime and expend between 10 000 and 15 000 pot hours of effort in each square . 8 . To facilitate analysis of data collected during Phases 2 and 3, vessels shall report the coordinates defining the boundaries of the square where fishing occurred, date, number and spacing of pots and soak time, and catch (numbers and weight) for each haul . 9 . Data collected during the experimental harvest regime up to 30 June in any split-year shall be submitted to CCAMLR by 31 August of the following split-year, a split-year being defined as the period from 1 July to 30 June of the following year. 10 . Vessels that complete all three phases of the experimental regime shall not be required to conduct ex ­ perimental fishing in future seasons . However, these vessels shall abide by the guidelines set forth in Articles 3, 5 (4), 6 (2) and 8 (2). 1 1 . Fishing vessels shall participate in the experiment independently (e.g. vessels may not cooperate to complete phases of the experiment). 1 2 . Crabs captured during the experimental regime shall be considered part of the prevailing TAC for the current fishing season (e.g. for 1995/1996, experimental catches shall be considered part of the 1 600 tonnes TAC outlined in Article 5 (4)). 13 . The experimental regime shall be instituted for a period of three split-years ( 1995/1996, 1996/1997 and 1997/ 1998), and the details of the regime may be revised by the Commission during this period of time. Fishing vessels that begin experimental fishing in the 1996/1997 split-year must complete the regime during the 1998/ 1999 split-year, a split-year being defined as the period from 1 July to 30 June of the following year. No L 283/ 12 fENl Official Journal of the European Communities 5 . 11 . 96 ANNEX III MINIMUM MESH SIZE PROVIDED FOR IN ARTICLE 14 Species Type of net Minimum mesh size Notothenia rossit Trawls , Danish seines and similar nets 120 mm Dissostichus eleginoides Trawls , Danish seines and similar nets 120 mm Gobionotothen gibberifrons Trawls , Danish seines and similar nets 80 mm Notothenia kempt Trawls , Danish seines and similar nets 80 mm Lepidonotothen squamifrons Trawls , Danish seines and similar nets 80 mm Champsocephalus gunnari Trawls , Danish seines and similar nets 90 mm ANNEX IV MEASURES TO REDUCE THE INCIDENTAL MORTALITY OF SEABIRDS DURING LONGLINE FISHING IN THE CONVENTION AREA, EXCEPT FOR FAO ANTARCTIC SUB ­ AREAS 58.6, 58.7 AND FAO ANTARCTIC DIVISION 58.5.1 (a) Fishing operations shall be conducted in such a way that the baited hooks sink as soon as possible after they are put in the water. Only thawed bait shall be used. (b) Longlines shall be set at night only (between the times of nautical twilight). During longline fishing at night, only the minimum ship's lights necessary for safety shall be used. (c) The dumping of offal should be avoided while longlines are being set or hauled; if discharge of offal is unavoidable, this discharge shall take place as far as possible and/or on the opposite side of the vessel from the area of the vessel where longlines are set or hauled. (d) Every effort should be made to ensure that birds captured alive during longlining are released alive and that wherever possible hooks are removed without jeopardizing the life of the bird concerned. (e) A streamer line designed to discourage birds form settling on baits during deployment of longlines shall be towed. Specification of the streamer line and its method of deployment is given in the Appendix to this measure . Details of the construction relating to the member and placement of swivels may be varied so long as the effective sea surface covered by the streamer is no less than that covered by the currently specified design . Details of the device dragged in the water in order to create tension in the line may also be varied . (f) The use of net monitor cables on harvesting vessels in the convention area is prohibited from the 1994/ 1995 fishing season . (g) Data on the numbers of sea birds of each species killed or injured in incidents involving the net monitor cable in the directed fishery of Lepidonotothen squamifrons in FAO Antarctic sub-area 58.4.4 for the 1995/ 1996 season shall also be reported. (h ) Other variation in the design of streamer lines may be tested on vessels carrying two observers , at least one appointed in accordance with the CCAMLR scheme of international scientific observation . Appendix attached . 5. 11 . 96 EN Official Journal of the European Communities No L 283/ 13 Appendix 1 . The streamer line is to be suspended at the stern from a point approximately 4,5 m above the water and such that the line is directly above the point where the bait hits the water. 2 . The streamer line is to be approximately 3 mm in diameter, have a minimum length of 1 50 m and have a device at the end to create tension so that the main line streams directy behind the ship even in cross winds . 3 . At 5 m intervals commencing from the point of attachment to the ship five branch streamers each comprising two strands of approximately 3 mm diameter cord should be attached. The length of the streamer should range between approximately 3,5 m nearest the ship to approximately 1,25 m for the fifth streamer. When the streamer line is deployed the branch streamers should reach the sea surface and periodically dip into it as the ship heaves . Swivels should be placed in the streamer line at the towing point, before and after the point of attachment of each branch streamer and immediately before any weight placed on the end of the streamer line . Each branch streamer should also have a swivel at its attachment to the streamer line . Towing point Swivel Streamers Streamer line weight or other device for creating tension No L 283/ 14 EN Official Journal of the European Communities 5 . 11 . 96 ANNEX V INFORMATION TO BE SUBMITTED FOR AN EXPLORATORY FISHERY 1 . To ensure that adequate information is made available to the Scientific Committee set up by the Conven ­ tion for evaluation , during the period when a fishery is classified as exploratory: (i ) the Scientific Committee will develop (and update annually as appropriate) a data collection plan , which will identify the data needed and describe the actions necessary to obtain the relevant data from the exploratory fishery; (ii ) each Member State active in the fishery shall annually by the (specified date) submit to CCAMLR the data specified by the data collection plan developed by the Scientific Committee; (iii)each Member State active in the fishery or intending to authorize a vessel to enter the fishery shall annually prepare and submit to CCAMLR by a specified date a research and fishery operations plan for review by the Scientific Committee and the Commission ; (iv) prior to any Member State authorizing its vessels to enter an exploratory fishery that is already in progress , that Member shall notify the Commission not less than three months in advance of the next regular meeting of the Commission and the Member shall not enter the exploratory fishery until the conclusion of that meeting; (v) if the data specified in the data collection plan have not been submitted to CCAMLR for the most recent season in which fishing occurred, continued exploratory fishing by the Member State which failed to report its data shall be prohibited until the relevant data have been submitted to CCAMLR and the Scientific Committee has been allowed an opportunity to review the data; (vi ) fishing capacity and effort shall be limited by a precautionary catch limit at a level not substantially above that necessary to obtain the information specified in the data collection plan and required to make the evaluations outlined in Article 16 ; (vii ) the name, type, size, registration number and radio call sign of each vessel participating in the ex ­ ploratory fishery shall be registered with the CCAMLR Secretariat at least three months in advance of starting each fishing season ; and (viii ) each vessel participating in the exploratory fishery shall carry a scientific observer to ensure that the data is collected in accordance with the agreed data collection plan and to assist in collecting bio ­ logical and other relevant data . 2 . The data collection plan to be formulated and updated by the Scientific Committee shall include, where appropriate : (i) a description of the catch effort and related biological, ecological and environmental data required to undertake the evaluations described in Article 16 and the date by which the agreed data is to be annu ­ ally reported to CCAMLR; (ii) a plan for directing fishing effort during the exploratory phase to permit the acquisition of relevant data to evaluate the fishery potential and the ecological relationships among harvested, dependent, and related populations and the likelihood of adverse impacts ; and (iii)an evaluation of the time-scales involved in determining the responses of harvested, dependent and related populations to fishing activities . 3 . Research and fisheries operations plans to be prepared by Member States participating or intending to participate in the exploratory fishery shall include as much of the following information as the Member State is able to provide : (i ) a description of how the Member States ' activities will comply with the data collection plan developed by the Scientific Committee ; (ii ) the nature of the exploratory fishery, including target species, methods of fishing, proposed region and maximum catch levels proposed for the forthcoming season; (iii) biological information from comprehensive research/survey cruises , such as distribution , abundance, demographic data, and information on stock identity; (iv) details of dependent and related species and the likelihood of them being affected by the proposed fishery; and (v) information from other fisheries in the region or similar fisheries elsewhere that may assist in the evaluation of potential yield .